


Exhibit 10.19

 

[g12862kgi001.gif]

 

AFFYMETRIX, INC.

NON-QUALIFIED STOCK OPTION GRANT NOTICE AND AGREEMENT

 

<Name>

 

Option Number:

<Address>

 

ID:

<Address>

 

Plan:   Affymetrix Amended and

<Address>

 

Restated 2000 Equity Incentive Plan

<City, State, Country, Postal Code>

 

 

 

1. Grant of Option.  AFFYMETRIX, INC., a Delaware corporation (the “Company”)
hereby grants to <First and Last Name> ( “Optionee”) a Non-Qualified Stock
Option (the “Option”) to purchase common stock of the Company as specified
below, subject to (i) the Terms and Conditions of Stock Options attached as
Exhibit A, and (ii) the Affymetrix, Inc. Amended & Restated 2000 Equity
Incentive Plan( the “Plan”) incorporated herein by reference.

 

2. Definitions.  As used in this Agreement, including the Terms and Conditions
of Grant, the following terms shall have the meanings set forth in this section
2.

 

Grant Date:

 

Number of Shares Covered:

 

Option Termination Date:

 

Exercise Price:

$

Vesting Schedule:

 

 

Shares

 

Vest Type

 

Full Vest

 

 

 

 

 

 

 

On Vest Date

 

 

 

 

On Vest Date

 

 

 

 

On Vest Date

 

 

 

 

On Vest Date

 

 

 

 

AFFYMETRIX, INC.

 

 

 

 

 

 

 

Date:

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Affymetrix, Inc. Amended and Restated 2000 Equity Incentive Plan

 

Terms and Conditions of Stock Options

 

Tax Treatment

 

This option is intended to be an incentive stock option or a nonstatutory
option, as provided in the Stock Option Grant Notice (the “Grant Notice”) to
which these Terms and Conditions are attached (together with the Grant Notice,
this “Agreement”). If specified as an ISO, such ISO will only be granted up to
the allowable limit under IRS Regulations.

 

 

 

Vesting

 

This Option becomes exercisable in installments, as shown in the Grant Notice.

No additional shares become exercisable after Optionee’s service in any one of
the positions of employee, consultant or director of the Company (or a
subsidiary of the Company) has terminated for any reason.

 

 

 

Term

 

This Option expires in any event on the Option Termination Date set forth in the
Grant Notice, which in any event shall be no more than seven (7) years following
the Grant Date set forth in the Grant Notice, subject to earlier termination as
described below or in the Plan.

 

 

 

Regular Termination

 

If Optionee’s service in any one of the positions of an employee, consultant or
director of the Company or a subsidiary of the Company terminates for any reason
except death or total and permanent disability, then this Option will expire at
the close of business at Company headquarters on the date 90 days after
Optionee’s termination date. The Company determines when Optionee’s service
terminates for this purpose.

 

 

 

Death

 

If Optionee dies as an employee, consultant or director of the Company or a
subsidiary of the Company, then this Option will expire at the close of business
at Company headquarters on the date 12 months after the date of death.

 

 

 

Disability

 

If Optionee’s service as an employee, consultant or director of the Company or a
subsidiary of the Company terminates because of Optionee’s total and permanent
disability, then this Option will expire at the close of business at Company
headquarters on the date 12 months after Optionee’s termination date.

For all purposes under this Agreement, “total and permanent disability” means
that Optionee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last, for
a continuous period of not less than one year.

 

 

 

Leaves of Absence

 

For purposes of this option, Optionee’s service does not terminate when Optionee
goes on a military leave, a sick leave or another bona fide leave of absence, if
the leave was approved by the Company in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. But
Optionee’s service terminates when the approved leave ends, unless Optionee
immediately return to active work. Vesting will be suspended during leave of
absence unless continued vesting was approved by the Company in writing.

 

 

 

Restrictions on Exercise

 

The Company will not permit Optionee to exercise this Option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

When Optionee wishes to exercise this Option, Optionee must contact the
Company’s preferred broker. The preferred broker will notify the Company of
Optionee’s intent to exercise. With the Company’s approval, Optionee may notify
the Company by filing the proper “Notice of Exercise” form. Optionee’s notice
must specify how many shares Optionee wishes to purchase. Optionee’s notice must
also specify method of receipt of shares (physical certificate or transferred
electronically to Optionee’s broker). The notice will be effective when it is
received along with the full payment of the exercise price and any applicable
taxes by the Company.

If someone else wants to exercise this Option after Optionee’s death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.

 

--------------------------------------------------------------------------------


 

Form of Payment

 

When Optionee submits a notice of exercise, Optionee must include payment of the
option exercise price for the shares Optionee is purchasing. Payment may be made
in cash or cash equivalents (Optionee’s personal check, a cashier’s check or a
money order) or, unless otherwise determined by the Committee, by the following
means:

 

 

·

Irrevocable directions to a securities broker approved by the Company to sell
all or part of Optionee’s option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to Optionee.) The directions must be given by signing a special “Notice of
Exercise” form provided by the Company.



 

In addition, to the extent permitted by the Committee and applicable law,
payment may be made by one of the following means:



 

·

Certificates for shares of Company stock that Optionee owns, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, Optionee may attest to the ownership of those shares on a form provided
by the Company and have the same number of shares subtracted from the option
shares issued to Optionee. However, Optionee may not surrender, or attest to the
ownership of, shares of Company stock in payment of the exercise price if
Optionee’s action would cause the Company to recognize compensation expense (or
additional compensation expense) with respect to this Option for financial
reporting purposes.

 

 

 

 

·

Such other form as approved by the Committee, or any combination of the
foregoing.

 

Withholding Taxes and Stock Withholding

 

Optionee will not be allowed to exercise this Option unless Optionee makes
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of the option exercise, which payment shall be by one of the
methods as set forth above for form of payment of the exercise price. In
addition, the Committee may (but shall not be required) to permit withholding
shares of Company stock that otherwise would be issued to Optionee when Optionee
exercises this Option. The value of these shares, determined as of the effective
date of the option exercise, will be applied to the withholding taxes in an
amount up to the statutory minimum withholding obligations.

 

 

 

Restrictions on Resale

 

By exercising the Option, Optionee agrees not to sell any option shares at a
time when applicable laws, Company policies (including the Insider Trading
Policy) or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as Optionee is an employee, consultant
or director of the Company or a subsidiary of the Company.

 

 

 

Transfer of Option

 

Prior to Optionee’s death, only Optionee may exercise this Option. Optionee
cannot transfer or assign this Option. For instance, Optionee may not sell this
Option or use it as security for a loan. If Optionee attempts to do any of these
things, this Option will immediately become invalid. Optionee may, however,
dispose of this Option in Optionee’s will or a beneficiary designation.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from Optionee’s former spouse, nor is
the Company obligated to recognize Optionee’s former spouse’s interest in
Optionee’s option in any other way.

 

 

 

Exchange of Unexercised Options for SAR

 

The Company shall have the ability at any time, to substitute stock appreciation
rights (“SARs”) for all of Optionee’s unexercised Options. The grant price of a
substitute SAR shall be equal to the exercise price of the replaced Option. Upon
exercise of an SAR, Optionee shall receive from the Company an amount equal to
(i) the number of Common Shares with respect to which the SAR is exercised
multiplied by (ii) the excess of the fair market value of a Common Share on the
exercise date over the grant price of the SAR, payable in Common Shares.

 

 

 

Retention Rights

 

Neither the Option nor this Agreement give Optionee the right to be retained by
the Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate Optionee’s employment or service at
any time, with or without cause.

 

 

 

Stockholder Rights

 

Optionee, or Optionee’s estate or heirs, has no rights as a stockholder of the
Company until Optionee has exercised this Option by giving the required notice
to the Company and paying the exercise price. No adjustments are made for
dividends or other rights if the applicable record date occurs before Optionee
exercises this Option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this Option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

--------------------------------------------------------------------------------


 

The Plan and
Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

This Agreement and the Plan constitute the entire understanding between Optionee
and the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded. This Agreement may be
amended only by another written agreement.

 

BY ACCEPTING THIS AWARD, OPTIONEE AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED IN THIS AGREEMENT AND IN THE PLAN.

 

--------------------------------------------------------------------------------
